   Case 5:11-cv-00360-OLG-JES-XR Document 1625 Filed 04/30/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


           SHANNON PEREZ, et al.,

                         Plaintiffs,
                                                              CIVIL ACTION NO.
                        v.                                 SA-11-CA-360-OLG-JES-XR
                                                                  [Lead Case]
           STATE OF TEXAS, et al.,

                       Defendants.



 PLAINTIFF MALC’S MOTION FOR REALLOCATION OF TIME FOR MAY 2, 2019
                            HEARING


       Plaintiff MALC moves this Court for an Order reallocating the time for issues to be

addressed at the May 2, 2019 hearing in this cause. After conferring with the other Plaintiffs and

Defendants and with the United States, the undersigned counsel has determined that this motion

is opposed by the State Defendants, but agreed to by all Plaintiffs and by the United States.

       On March 28, 2019 this Court set for hearing arguments and related testimony and

evidence concerning proposed remedial plans on HD 90 for May 2, 2019 at 2:30 pm. The Court

allocated 2 hours for hearing on this issue, 1 hour for Plaintiffs and 1 hour for Defendants. In the

same order this Court set for argument Plaintiffs’ request for additional relief pursuant to § 3(c)

of the Voting Rights Act. See 52 U.S.C. § 10302(c), (bail-in). The Court allocated 1 hour,

divided evenly between Plaintiffs and Defendant.

       As directed by this Court, a joint advisory on an agreed HD 90 remedial proposal was

submitted to the court on April 25, 2019, including a plan packet for the plan, Plan H 411.

       Since the issues of an appropriate remedy for HD 90 has been agreed to by the parties


                                                                                          Page 1 of 3
      Case 5:11-cv-00360-OLG-JES-XR Document 1625 Filed 04/30/19 Page 2 of 3



involved on that issue, the Parties believe a different time allocation of the remaining issues

would be appropriate. Therefore, the Plaintiff MALC after conferring with all Plaintiffs and with

both the State Defendants the United States request that the following time allocation on the

remaining issues:

                             3 (c) – 2 hours to be divided evenly between all non U. S. Plaintiffs (1hr)

                             on the one hand and State Defendants joined by the United States on the

                             other (1hr);1 and

                             HD 90 – 1 hour to be divided evenly between Plaintiffs (1/2 hr) and

                             Defendants (1/2hr).

DATED:              April 30, 2019                                       Respectfully submitted,

                                                                         _/s/Jose Garza_______
                                                                         JOSE GARZA
                                                                         Texas Bar No. 07731950
                                                                         Law Office of Jose Garza
                                                                         7414 Robin Rest Dr.
                                                                         San Antonio, Texas 78209
                                                                         (210) 392-2856
                                                                         garzpalm@aol.com

                                                                         Martin Golando
                                                                         The Law Office of Martin Golando
                                                                         405 N. St. Mary’s, Suite 700
                                                                         San Antonio, Texas 78209
                                                                         210-892-8543




1
    The internal split within each side would be up to those involved.

                                                                                                    Page 2 of 3
Case 5:11-cv-00360-OLG-JES-XR Document 1625 Filed 04/30/19 Page 3 of 3



                            CERTIFICATE OF SERVICE


          I hereby certify that on the 30th day of April, 2019, I electronically filed the
   foregoing using the CM/ECF system which will send notification of such filing to all
   counsel of record who have registered with this Court’s ECF system.

                                                 __/s/ Jose Garza_________________
                                                 JOSE GARZA

                        CERTIFICATE OF CONFERENCE

          I hereby certify that I have conferred with the parties to this cause and have been
   informed that the motion is agreed to by all except by the State of Texas defendants.

                                                   /s/ Jose Garza
                                                 Jose Garza




                                                                                    Page 3 of 3
